268 S.W.2d 701 (1954)
OWEN
v.
LONGUEMARE et al.
No. 5061.
Court of Civil Appeals of Texas, El Paso.
June 3, 1954.
Frank Owen, III, El Paso, in pro per.
Ernest Guinn, El Paso, for Longuemare, et al.
H. T. Faulk, El Paso, for intervenor, Blair.
W. W. Bean, Austin, for intervenor, Escobar.
PER CURIAM.
Relator has filed an application for a writ of mandamus to compel the Chairman of the County Democratic Executive Committee to place his name on the primary ballot for the primary election to be held on July 24th. It is uncontroverted that Relator filed his request to have his name placed on such primary ballot within the time prescribed by law and that he has paid to the Democratic Chairman the assessment required for having his name placed on such ballot. It further appears that the Democratic Chairman has evidenced his intention not to place such name on the primary ballot for the reason that it has been made known to him that the Relator did not file his sworn statement of all gifts, loans and payments made and all debts incurred by him as required by Art. 14.08 of the Election Code, V.A.T.S., at the time therein specified.
Intervenor Anita Blair has intervened in this matter, adopting the Relator's petition and alleging that she has paid the filing fee as set by law, and filed her application as provided by law.
Intervenor Jose Escobar has filed his petition asking mandamus to now require the County Chairman to place his name on the ballot under the provisions of Article 1312.
In our opinion such Code does not place the responsibility upon the Chairman of the Committee or the Committee, or authorize him or it to determine whether or not Art. 14.08 of the Election Code, V.A.T.S. has been violated, and to refuse to place the same of Relator on the ballot. In our *702 opinion the provision of Article 14.09 of the Election Code, V.A.T.S., providing for a quo warranto proceeding to enforce the provisions of the statute is exclusive, and such provision has not been here invoked or complied with.
It Is Therefore Ordered that a peremptory writ of mandamus issue to Charles A. Longuemare, Democratic Chairman, requiring him to place Relator's name and the name of Intervenor Anita Blair on the primary ballot. It is further ordered that the plea in intervention of Jose Escobar be in all things denied.